Title: To Thomas Jefferson from Thomas Mann Randolph, 23 May 1801
From: Randolph, Thomas Mann
To: Jefferson, Thomas


               
                  Th: M Randolph to Th: Jefferson
                  Edgehill May 23. 1801
               
               Your letter of 14. inst: gave us the intelligence, which we ever expect yet allways hear with delight, of your health. Martha is in the most florid health; Virginia, the children, all of us indeed, well.—I have just learnt by a messenger I sent to Poplar forest this week that Clarke is well & has planted a good deal of Tob’o.
               I learn with sorrow that the French are about to get possession of Louisiana; and colonize it of course. of its effect as a nation on us, anticipations would be vain but I fear a speedy effect on our population & the price of our lands. our people are prone to move, allmost to madness: no doubt great allurements by gifts of lands &c will be held out: the French government with regard to its operation on the people must I suppose resemble ours greatly more than the Spanish: the climate of Louisiana must be much nearer that of the middle states (which begins now to have the preference & allways deserved it for reasons in agriculture quite obvious,) than that of our N.W. territory: the power, science, and enterprize of that nation will probably soon shew that the Missisippi is the shortest & easiest road and Louisiana the cheapest & most abundant market (as far as nature goes), whence all the settlements in the gulph of Mexico may obtain the supplies they constantly want, of live animals timber & provisions. Those of our people who sell their exhausted lands from debt or despair of their recovery do not Many of them settle in our N: West territory or even in our S.W. because there cannot be by nature in the one & is not yet for want of capital in the other that trade at their doors they have been accustomed to, & which they know gives the only reward to their industry: they become tenants or purchase divided or infertile tracts at home with the remains of their former possessions but would generally I fear preferr removing to Louisiana: those who desire ardently possession of land from innate love for agriculture & yet have no means but resolution & strength to gratify their desire must go to Louisiana; for the 2$ per acre shuts all our unsettled country against them. at the least, the stream of European emigration will turn that way immediately & I cannot now help considering that a loss, for it certainly brings us industry, skill in agriculture & the arts & I myself think from the progress & termination of the late political struggle, upon the whole, a strong reinforcement of republican sentiment, for undoubtedly the mass of fresh emigrants was on the Republican side and aided it much. The nation which shuffles the countries of Europe like a pack of cards, can I fear allmost by legerdemain make maize wheat & Tob’o. take place of the trees in the forests of Louisiana. It must affect seriously the next generation with us: opening an immense new, rich country must I think lower the price, profit & rent of land as a large magazine would that of grain or any article of necessity to man. But it matters little I believe: the Emancipation of Mexico & Brazil cannot be far off when all the products of land must quickly be every where in America or Atlantic Europe at the minimum price beside the charge of transportation.
               with the truest attachment
               
                  
                     Th: M Randolph
                  
               
            